                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 STEWART ABRAMSON and JAMES                   )
 EVERETT SHELTON, individually and            )
 on behalf of a class of all persons and      )
 entities similarly situated,                 )
                                              )
                       Plaintiffs,            )
                                              )       Civil Action No. 18-615
        v.                                    )
                                              )
 AGENTRA, LLC, ANGELIC                        )
 MARKETING GROUP L.L.C. and                   )
 MATTHEW JONES,                               )
                                              )
                       Defendants.            )

                              MEMORANDUM OPINION AND ORDER

       Plaintiffs seeks to compel discovery responses from Defendant Agentra, LLC to three

document requests that are identified in their Motion to Compel Agentra, LLC to Provide

Discovery Responses. (ECF No. 93). For the reasons set forth herein, Plaintiffs' Motion to Compel

will be granted in part and denied in part.

             I. Request regarding contracts or agreements

       Plaintiffs first seek contracts or documents that represent agreements regarding Scott

Shapiro, CRS Marketing or Health Advisors of America. (ECF No. 93 at 5). Agentra originally

objected to this request on the ground that it was beyond the scope of discoverable information

based upon the current claims and parties. (Id.). In its Response, Agentra has withdrawn its

objection to this request as it relates to Mr. Shapiro and Health Advisors of America. (ECF No. 95

at 4 n.2). Thus, the only matter in dispute relates to CRS Marketing.

       With respect to CRS Marketing, Plaintiffs state that it "is owned and operated by Mr.

Shapiro, which also worked with Agentra agents related to lead generation." (ECF No. 93 at 6 n.2).

Plaintiffs contend that their request is relevant to the issue of vicarious liability because the
requested documents will show the extent to which CRS Marketing is an agent of Agentra as well

as the extent to which Agentra authorized telemarketing calls, controlled its activities and

benefitted from them. (Id.). Agentra counters that Plaintiffs have not specified how CRS Marketing

has any relevance to this action, including any facts to support that CRS Marketing made any calls

or even uses a robodialer. (ECF No. 95 at 4).

       While the Court agrees that Plaintiffs have not set forth additional facts regarding CRS

Marketing beyond their contention that CRS Marketing worked with Agentra regarding lead

generation, it notes that Agentra previously agreed to produce documents regarding CRS

Marketing in response to a request for documents regarding "telemarketing or customer

acquisition." (ECF No. 93 at 7). Therefore, the Court will permit discovery regarding the existence

of any contracts or agreements with CRS Marketing because it may lead to evidence that supports

Plaintiffs' contention that CRS Marketing worked with Agentra to generate leads. Whether CRS

Marketing was, in fact, an agent of Agentra, or made authorized robodialing calls on behalf of

Agentra remains in question at this point.

           2. Request regarding internal communications

       Plaintiffs also seek documents with respect to all internal communications regarding Mr.

Shapiro, CRS Marketing or Health Advisors of America. (ECF No. 93 at 6). Agentra objects to

this request on the grounds that the information sought is not relevant or alternatively, is not

proportionate to the burden and expense that would be involved in producing these documents.

(ECF No. 95 at 5).

       The Court agrees that this request is overly broad and not proportionate to the needs of this

case. Plaintiffs have or will obtain documents from Agentra related to telemarketing and customer

acquisition as well as any agreements or contracts with these parties. Plaintiffs have not shown,



                                                2
to date, that the production of"all internal communications" with these third parties is proportional

to the needs of this case or that issues related to Agentra's alleged vicarious liability cannot be

addressed by virtue of the documents that have been or will be produced.           In the event that

Plaintiffs conclude after subsequent document productions that production of these documents is

required, they may seek further relief.

           3. Request regarding leads or customers

       Finally, Plaintiffs seek documents regarding all leads or customers provided to Agentra by

Mr. Shapiro, CRS Marketing or Health Advisors of America. (ECF No. 93 at 7). They state that

this discovery will assist in identifying putative class members and that Agentra has already

produced responsive documents with respect to the co-defendants. (Id. at 7-8).

       As Agentra points out in its Response, Plaintiffs' request is not limited to leads or

customers who were acquired by robodialing conduct, but rather, would encompass all leads or

customers, regardless of how they were acquired. (ECF No. 95 at 4). Agentra also objects to

producing documents related to CRS Marketing on the basis ofrelevance. (Id. at 3).

       Agentra suggests as a compromise that Plaintiffs first produce the business records

obtained by subpoena from Rising Eagle, which comprise all records and documents in its

possession regarding all calls or attempted calls made for or on behalf of Mr. Shapiro and Mr.

Smith of Health Advisors of America. (Id. at 3--4) After receiving these documents, Agentra

proposes that it will produce documents responsive to Plaintiffs' request, provided that the leads

or customers match by telephone number with the business records produced by Rising Eagle. (Id.

at 3). This will, according to Agentra, balance relevance against the needs of this case since

customers or leads could also have been generated without a robocall and therefore, any such

individuals are not appropriate class members. (Id. at 3--4).



                                                 3
          The Court concludes that Agentra's suggested compromise is a good starting point for

discovery related to this issue. With respect to CRS Marketing, the Court will deny Plaintiffs'

request for production of documents without prejudice at this time. After the production and review

of the documents, Plaintiffs may renew their motion as to this request generally, or with respect to

 CRS Marketing specifically, if warranted.

          For these reasons, it is hereby ORDERED that Plaintiffs' Motion to Compel Agentra, LLC

to Provide Discovery Responses (ECF No. 93) is granted in part and denied in part, as follows:

              1. Agentra shall produce all contracts or documents representing agreements with

Scott Shapiro, CRS Marketing or Health Advisors of America, Inc.;

             2. Upon the production by Plaintiffs to Agentra of the business records obtained from

Rising Eagle Capital Group, LLC, Agentra shall produce documents responsive to Plaintiffs'

request for all leads or customers provided to Agentra by Scott Shapiro or Health Advisors of

America, Inc., provided that the leads or customers match by telephone number with the documents

produced by Rising Eagle; and

             3. All other reliefrequested in Plaintiffs' Motion to Compel is denied.

          In the event that any additional issue arises with respect to the present dispute or any other

discovery dispute that cannot be resolved after the parties meet and confer, the parties shall jointly

contact      Mackenzie      Eckenrode,      the    Court's     Deputy      Clerk,    by     email     at

Mackenzie eckenroderl:i;pawd.uscourts.i!ov and provide a brief description of the nature of the

dispute. The Court will then schedule a telephone conference to discuss and resolve the dispute.




                                                    4
                                                   SO ORDERED this 10th day of October, 2019.




Service by regular U.S. mail and electronic mail upon:

       Angelic Marketing Group, L.L.C.
       Matthew Jones, Owner
       200 S Virginia Street 8th Floor, No. 80393
       Reno, Nevada 89501
       Matt'c£;angclicmarkctinggroup.com

       Matthew Jones
       6457 Meadow Valley Lane
       Reno, Nevada 89519
       Mattrcl~angelicrrnu-ketin12:group.com




                                               5
